Judgment, Supreme Court, New York County, entered November 1, 1974, unanimously modified, on the law and on the facts, and a new trial granted to defendants-appellants as against the plaintiff-respondent Helen Hamburg solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent Helen Hamburg within 20 days of service upon her by the defendants-appellants of a copy of the order entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $5,000 from each of the defendants-appellants, New York Polyclinic Hospital and Francis Beneventi, and to the entry of an amended judgment in accordance therewith. If the plaintiff-respondent Helen Hamburg consents to the reduction, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The amounts awarded by the jury to Helen Hamburg were excessive and a judgment exceeding the amounts indicated is not warranted *775on this record. Concur—Markewich, J. P., Murphy, Lupiano, Tilzer and Capozzoli, JJ.